CULPEPPER IP, LLLC

ATTORNEY AT LAW

75-170 HUALALAI ROAD, SUITE B204
KERRY S, CULPEPPER * KAILUA-KONA, HI 96740

Lar,
Culpepper IP

TEL: (G08) 464-4047

* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI'I FAX: (202) 204-5181
AND BEFORE THE USPTO

. WWW.CULPEPPERIP.COM

 

SPECIALIZING IN PATENTS, TRADEMARKS & COPYRIGHTS

July 12, 2019
VIA FIRST CLASS MAIL

Copyright Agent, Hurricane Electric Internet Services
Attn: Copyright Compliance

Hurricane Electric Internet Services

760 Mission Court

Fremont, CA 94539

Re: Copyright Claim of allegation of contributory copyright infringement on
websites registered or affiliated with Hurricane Electric

Dear Sirs:

An electronic signature of the copyright owner, or a person authorized to act on behalf of
the owner, of an exclusive copyright that has allegedly been infringed.

Kerry S. Culpepper authorized to act on behalf of owner Hunter Killer Productions, Inc.

/Kerry S. Culpepper/

State your contact information, including your TRUE NAME, street address, telephone
number, and email address.

Kerry S. Culpepper, Esq.
Culpepper IP, LLLC

75-170 Hualalai Road

Suite B204

Kailua-Kona, Hawaii 96740
US Tel 1-808-464-4047
kculpepper@culpepperip.com

Identification of the copyrighted work claimed to have been infringed, or, if multiple
copyrighted works at a single online site are covered by a single notification, a representative
list of such works on that site.
Page 2

Infringement of the motion picture Hunter Killer isWwas induced by (1) the content
(promotional language of YTS); and/or (2) the link to download the torrent file of the motion
pictures at the websites YTS.AM, YTS.AG and YTS.GG hosted and/or supported at following IP
addresses at following times:

 

 

 

 

 

 

 

 

 

 

No. iP address Hit Date Infringing Website

2018-09-19

1 | 2001:470:b07e:0:d83a:a3ff:fe5e:ca 12:27:05.71563+00 yts.ag
2018-08-24

2 | 216.218.222.14 14:34:20.29611+00 yts.am
2018-03-06

3 | 216.218.222.12 18:11:31.503688+00 yts.gg
2018-02-16

4 | 65,19.167.130 17:55:55.294389+00 yts.gg
2018-02-16

5 | 216.218.222.14 13:19:46.327169+00 yts.gg

 

 

Identification of the material that is claimed to be infringing or to be the subject of
infringing activity and that is to be removed or access to which is to be disabled, and information
reasonably sufficient to permit Hurricane Electric to locate the material.

(1) the content (promotional language of YTS); and/or (2) the link to download the
motion picture at the websites:

YTS.AM, YTS.AG and YTS 0G -

Information reasonably sufficient to permit Hurricane Electric to contact the Complaining
Party, such as an address, telephone number, and, if available, an electronic mail address at
which the Complaining Party may be contacted.

Kerry S. Culpepper, Esq.
Culpepper IP, LLLC
75-170 Hualalai Road
Suite B204

Kailua-Kona, Hawaii 96740
US Tel 1-808-464-4047

A statement that the Complaining Party has a good faith belief that use of the material in
the manner complained of is not authorized by the copyright owner, its agent, or the law.
Page 3

|, have a good faith belief that use of the material in the manner complained of is not
authorized by the copyright owner, its agent, or the law.

A statement that the information in the notification is accurate, and under penalty of
perjury, that the Complaining Party is the owner, or is authorized to act_on behalf of the owner,
of an exclusive right that is allegedly infringed.

The information in the notification is accurate, and under penalty of perjury, | am
authorized to act on behalf of the owner, Hunter Killer Productions, Inc. of an exclusive right that
is allegedly infringed.

Sincerely,
/ksc/ Loa

Kerry S. Culpepper
